Citation Nr: 1424565	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-49 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the amount of $1,608 was properly created.

2.  Entitlement to waiver of recovery of an overpayment in the amount of $1,608 of service-connected compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a letter determination dated in February 2009 issued by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul Minnesota, and a May 2009 letter determination issued by the VA Regional Office (RO) in Milwaukee, Wisconsin.

The material pertinent to this appeal consists of the Veteran's paper claims file, a temporary paper claims file, and materials in the Virtual VA claims file, including a May 2014 brief submitted by the Veteran's representative.   The electronic Veterans Benefits Management System (VBMS) does not currently contain electronic copies of any documents pertinent to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran divorced in May 2007 and remarried another person in July 2007.  He contends that he informed VA of these facts in July 2007.  He also asserts that, while he may owe an overpayment of compensation benefits for the period from May 2007 to July 2007, the debt calculated in the amount of $1,608 is in large part not valid.  Additionally, the Veteran appeals the denial of the waiver of recovery of the overpayment in the amount of $1,608.

The Board notes that, while the Veteran has appealed both the creation of the overpayment and waiver of recovery of the overpayment, the AOJ has only adjudicated the issue of entitlement to waiver of recovery of the overpayment.  When a debtor requests waiver of an overpayment and also asserts that the underlying debt is invalid, the VA must resolve both matters.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); Narron v. West, 13 Vet. App. 223, 228-229 (1999) (holding that the Board should provide reasons and bases justifying why the amount stated was the proper amount of the overpayment, and that a remand was appropriate where the record did not contain an explanation of the way the overpayment had been computed).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with an audit of the benefits received and the benefits to which he was entitled during the time period relevant to the overpayment.  A copy of that audit should be associated with the record. 

2.  If the overpayment is found to be valid and properly created, the AOJ should ask the Veteran to complete an updated financial status report with any necessary documentation.

3.  The AOJ should then adjudicate the claim of whether the creation of an overpayment of VA benefits in the amount of $1,608 was proper and the claim for waiver of recovery of an overpayment of VA benefits in the amount of $1,608.

4.  If any benefit sought is not granted, the AOJ should furnish the Veteran a Supplemental Statement of the Case that includes notice of all the laws and regulations governing the creation of an overpayment.  The Veteran and his representative should then be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



